 1   TIMOTHY M. COLLIER, STATE BAR NO. 030431
     LAW OFFICE OF TIMOTHY M. COLLIER, PLLC
 2   3295 North Drinkwater Blvd., Suite 9
     Scottsdale, Arizona 85251
 3
     Tel. (480) 855-1842
 4   Fax (480) 718-8759
     timothy.collier@tmcollierlaw.com
 5
     Attorney for Plaintiff, John Moon
 6
 7                           IN THE UNITED STATES DISTRICT COURT

 8                            IN AND FOR THE DISTRICT OF ARIZONA
 9
10    CHAD LANDAU, an individual and on              Chapter 11 Proceeding
      behalf of BRIDGE ENTERTAINMENT,
11
      LLC, an Arizona limited liability              Case No. 2:20-bk-04622-DPC
12    company; BKN INVESTMENTS, LLC,                          2:20-bk-06897-DPC
      an Arizona limited liability company;                   2:20-bk-06955-DPC
13    BKN REAL ESTATE, LLC, an Arizona
14    limited liability company; CS                          (Jointly administered)
      CHANDLER REAL ESTATE, LLC, an
15    Arizona limited liability company;
16    DIEGO POPS, LLC, an Arizona limited             No. 2:20-ap-00169-DPC
      liability company; DIEGO POPS
17    HOLDINGS, LLC, an Arizona limited
18    liability company; and SCOTTSDALE              NOTICE OF INTENT TO SERVE
      ROAD RESTAURANT, LLC, an Arizona
19                                                             SUBPOENA
      limited liability company; JOHN MOON,
20    an individual; EDUARDO ESCOBAR, an
      individual; D2W, LLC, an Arizona
21    limited liability company; KAREN
22    DORIS, LLC, an Arizona limited liability
      company,
23                   Plaintiffs,
24
               vs.
25
26    RYAN and CAITLIN JOCQUE, husband
      and wife.
27
                      Defendants.
28



     Case 2:20-ap-00169-DPC        Doc 31 Filed 09/21/20 Entered 09/21/20 15:35:27    Desc
                                   Main Document    Page 1 of 3
 1
           Pursuant to Fed. R. Civ. P. 45(a)(4), made applicable in these proceedings by Bankruptcy

 2   Rule 9016, notice is hereby given that Plaintiffs, Chad Landau and John Moon intend to serve a
 3
     subpoena on:
 4
                                             BBVA Bank
 5
                                         7315 E. Osborn Road
 6                                       Scottsdale, AZ 85251
 7
           A copy of the Subpoena is attached hereto as Exhibit 1 as required.
 8
           RESPECTFULLY SUBMITTED on this 21st day of September, 2020.
 9
10
11
12
13                                           By/s/ Timothy M. Collier
                                               TIMOTHY M. COLLIER
14                                             3295 North Drinkwater Blvd., Suite 9
15                                             Scottsdale, Arizona 85251
                                               Attorney for Plaintiff John Moon
16
17
18
19
20
21
22
23
24
25
26
27
28



     Case 2:20-ap-00169-DPC      Doc 31 Filed 09/21/20
                                                 -2-    Entered 09/21/20 15:35:27       Desc
                                 Main Document     Page 2 of 3
 1                                   CERTIFICATE OF SERVICE
 2          I certify that on September 21, 2020, a copy of the foregoing PLAINTIFF JOHN
 3   MOON’S NOTICE OF INTENT TO SERVE SUBPOENA was served upon counsel of
 4   record via electronic mail as follows:
 5
 6
     William G. Klain
     Michelle Swann
 7   Lang & Klain, P.C.
     6730 N. Scottsdale Road, Suite 101
 8
     Scottsdale, Arizona 85253-4408
 9   filing@lang-klain.com
     Attorneys for Defendants
10
11   Edwin B. Stanley
     Simbro & Stanley, PLC
12
     8767 E. Via de Commercio, Suite 103
13   Scottsdale, AZ 85258-3374
     bstanley@simbroandstanley.com
14
     Attorneys for BKN Management, LLC
15
16   Patrick F. Keery
17   Keery McCue, PLLC
     6803 East Main Street, Suite 1116
18   Scottsdale, AZ 85251
19   pfk@keerymccue.com
     Attorney for Chad Landau
20   in Bankruptcy Case
21
22   s/ Tremain Davis
23   Tremain Davis

24
25
26
27
28



     Case 2:20-ap-00169-DPC       Doc 31 Filed 09/21/20
                                                  -3-    Entered 09/21/20 15:35:27   Desc
                                  Main Document     Page 3 of 3
